^      FILED IN                                                                                              PD-1611-14
COURT OF CRIMINALAPPEALS                                                                  COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
       January 22, 2015                                                                 Transmitted 1/20/2015 2:40:00 PM
                                                                                           Accepted 1/22/2015 3:19:52 PM
   ABELACOSTA, CLERK                FQR THE COURT OF CRIMINAL APPEALS                                       ABEL ACOSTA
                                                  IN AUSTIN, TEXAS                                                  CLERK
                                                                                                           .T^L
           ANTHONY STRANGE                                         §
                                                                                                   QtfCb^
                    Appellant

                                                                   §    CASE NO. 06-13-00178-CR
                                                                                PD-1611-14
                                                                        TRIAL COURT NO. 41,833-A
           THE STATE OF TEXAS
                            Appellee

                                       MOTION FOR EXTENSION OF TIME
                          TO FILE APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

           TO THE HONORABLE COURT OF APPEALS:

                     NOW COMES, ANTHONY STRANGE, the Appellant herein, and moves the Court for

           an extension of time to file Appellant's Petition for Discretionary Review in this cause, pursuant

           to Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof

           would show the Court as follows:

                                                             I.


                     The Appellant in this cause was convicted in the 188th District Court, Gregg County,
           Texas in cause number 41,833-A for the offense of Aggravated Assault With a Deadly Weapon

           listed in penalty group three (3). On May 7, 2013, punishment was assessed at ten (10) years in

           the Texas Department of Criminal Justice - Institutional Division.

                                                            II.


                     The Reporter's record was filed on January 22, 2014. The Appellant's Petition for

           Discretionary Review is due on or about January 20, 2015.

                                                            III.


                     The Appellant hereby requests an extension oftime to file Appellant's Petition for
Discretionary Review.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant's Petition for Discretionary Review for the

following good and sufficient reasons:

       The undersigned counsel is experiencing medical problems that have been explained in

his vacation letter dated December 17, 2014 (see attachment) and has also been involved with a

very busy trial and appellate schedule.

       In addition to the above-listed matters, this counsel is involved in numerous other federal,

felony and misdemeanor cases at various stages of litigation.



       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's

Petition for Discretionary review for an additional seven (07) days, to January 26, 2015.



                                                             RESPECTFULLY SUBMITTED,




                                                                /s/ Clement Dunn
                                                             Attorney for Appellant
                                                             140 E. Tyler Street, Suite 240
                                                             Longview, TX 75601
                                                             (903) 753-7071 Fax (903) 753-8783
                                                             State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 01-20-15



                                                             Isi Clement Dunn
                                                           Attorney for Appellant
                        FOR THE COURT OF CRIMINAL APPEALS
                                        IN AUSTIN, TEXAS



ANTHONY STRANGE                                     §
         Appellant

VI.                                                 §        CASE NO. 06-13-00178-CR
                                                                    PD-1611-14
                                                             TRIAL COURT NO. 41,833-A
THE STATE OF TEXAS
               Appellee                             §

                                            ORDER


       BE IT REMEMBERED, that on the               day of                        , 2015, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant's

Petition for Discretionary Review. After consideration of the same, it is the opinion of the Court

that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until                           ,

               2015.


       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                   day of                      ,2014, at

                       o'clock      .

       SIGNED:



                                                             JUDGE PRESIDING
                                        Clement Dunn
                                      Attorney at Law
                                140 £. Tyler Street, Suite 240
                                   Longview, Texas 75601

(903)753-7071                                                               FAX: (903) 753-8783

                                       December 17,2014


Attn: Clerk/Court Coordinators

From: Clement Dunn

Re: Vacation Letter

        This letter deals with an unusual concept of a "vacation": I need to be in Boston,
Massachusetts, approximately March 1-12, 2015, for the purpose ofhaving ear surgery. These
surgeries, involving the Eustachian tubes, both left and right, will be performed by Dr. Dennis S.
Poe, M.D., a professor at Harvard Medical School. This involves a procedure mat he has
pioneered. He is one ofthe few doctors anywhere who can do this. My acceptance for this was
based on his review ofmy voluminous medical records detailing the history ofthese problems
and their treatment. If this proves successful, additional reconstructive surgery will follow,
although perhapsat a later date.
        The necessity ofthis arises from the "implosion" ofmy left middle ear. This has occurred
gradually over the past few months, but has accelerated and become quite severe in just the past
few weeks. I have been under the care ofDr. William Rotzler, M.D.. an ear specialist here in
Longview, who has treated me on a regular and ongoing basis for decades now. He has
perfonned numerous procedures, including two tympanoplasties, in 2003 and 2009, involving
reconstruction ofthe ear drum on the right side. I have had a significant hearing loss on the right
side for a. number ofyears. At this point, the left ear has a much greater hearing loss than the
right, so action is required.
     Dr. Rotzler has scheduled a hearing test on December 30, 2014 (this was scheduled
December 4; this was the earliest available date); itwill take approximately two weeks for that
test tobe fully evaluated. Dr. Poe has sent instructions for aCT-scan to Dr. Rotzler and this is
scheduled for January 5,2015.
       Given the hearing loss, as well as other ramifications of this dysfunction—earaches
headaches, pressure imbalance, muffled and displaced perceptions of what is heard—I am
advised not to participate in complex hearings or trials at least until around the first week in
February. By then, itis hoped that some, at least temporary, reliefmay be available, based on the
analysis ofthe hearing test and CT-scan, while we are waiting on the surgeries to be performed,
beginningin March.
       Your understanding inthis matter isgreatly appreciated.
                                                                    Sincerely,



                                                                    Clement Dunn
                                                                    Attorney at Law